Citation Nr: 0727900	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-38 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1969.

Historically, in July 2002, the RO denied service connection 
for PTSD.  In September 2003, the RO granted the veteran's 
petition to reopen the claim for service connection for PTSD, 
and denied the claim on the merits.
 
This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO 
reopened  the veteran's claim for service connection for 
PTSD, but denied the claim on the merits.  The veteran filed 
a notice of disagreement (NOD) in June 2005, and the RO 
issued a statement of the case (SOC) in October 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in December 2006.

Regardless of the RO's previous actions, the Board must 
address the question of whether new and material evidence has 
been presented to reopen the claim for service connection for 
PTSD, because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial).

In July 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the appeal has been accomplished.

2.  In September 2003, the RO denied service connection for 
PTSD.  Although notified of the denial later that month, the 
veteran did not initiate an appeal.

3.  Medical evidence associated with the claims file since 
the September 2003 denial of service connection for PTSD 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to an 
unestablished fact necessary to substantiate the claim, and 
that is of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.
 
4.  While the veteran has been diagnosed with PTSD, the 
evidence does not indicate that the veteran engaged in 
combat, and there is no objective evidence corroborating the 
occurrence of any alleged in-service stressful experience.


CONCLUSIONS OF LAW

1.  The RO's September 2003 denial of service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As evidence received since the RO's September 2003 denial 
is new and material, the criteria for reopening the claim for 
service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

As regards the petition to reopen, as the Board herein 
reopens the claim, all necessary notification and development 
action on this aspect of the appeal has been accomplished..

As for the claim for service connection for PTSD, in June and 
July 2004 letters, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection for PTSD, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of ,and to 
submit, any further evidence that is relevant to the claim.  
The September 2004 RO rating decision on appeal  reflects the 
initial adjudication of the claim after issuance of those 
letters.  Hence, the June and July 2004 letters met all four 
of Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.

Subsequently, a March 2006 letter informed the veteran how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations.  After 
issuance of this letter, and opportunity for the veteran to 
respond, the October 2006 SOC reflects readjudication of the 
reopened claim for service connection for PTSD.  Hence, the 
veteran is not shown to be prejudiced by the timing of notice 
compliant with Dingess/Hartman.   See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or supplemental SOC 
(SSOC), is sufficient to cure a timing defect).  In any 
event, as the decision herein denies the claim for service 
connection for PTSD, no disability rating or effective date 
is being, or is to be, assigned; thus, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
VA outpatient treatment (VAOPT) records, and a response to a 
request for information from the U.S. Armed Service Center 
for Research of Unit Records (CURR) (now the U.S. Army and 
Joint Services Records Research Center (JSRRC))..  Also of 
record and considered in connection with the appeal are 
various statements submitted by the veteran, by lay 
witnesses, and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim for service connection for 
PTSD, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim for 
service connection for PTSD.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

A.  Petition to Reopen

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

As indicated above, the veteran's claim for service 
connection for PTSD was most recently denied in September 
2003.  At that time, the evidence did not include a clear 
diagnosis of PTSD.  Although the veteran was notified of the 
decision in a September 2003 letter, he did not initiate an 
appeal; hence, the September 2003 decision is final as to the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).  The 
veteran sought to reopen his claim for service connection for 
PTSD in May 2004.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2006); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2006) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final 
denial of the claim was the September 2003 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the September 2003 denial 
includes an April 2004 VAOPT note in which a VA psychiatrist 
diagnosed the veteran with PTSD consistent with DSM-IV and 
based on examination findings.  See 38 C.F.R. § 4.125(a) 
(2006).  This evidence is new in that it was not previously 
before agency decision makers at the time of the September 
2003 decision, and is not cumulative or duplicative of 
evidence previously considered.  Moreover, as the diagnosis 
of PTSD in the April 2004 VAOPT note is the first such 
diagnosis in accordance with the applicable regulation, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim, i.e., the existence of the disability 
for which the veteran seeks service connection; hence, this 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection for PTSD.  As 
such, the April 2004 VAOPT note constitutes new and material 
evidence sufficient to reopen the claim for service 
connection for PTSD.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are met.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).

B. Service Connection for PTSD

As noted, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

In this case, as noted above, the has been diagnosed with 
PTSD in accordance with 38 C.F.R. § 4.25.  That diagnosis 
notwithstanding, the claim must still be denied because there 
is no credible supporting evidence that a claimed service 
stressor occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).   Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2006); 
38 C.F.R. 3.304(f)(1) (2006); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's service personnel records and DD 214 reflect 
that he served in Vietnam as a lineman with the 53d Signal 
Battalion, and that he received the National Defense Service 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, 
and meritorious unit citation.  None of these medals reflects 
that the veteran engaged in combat with the enemy.

Because the evidence does not support a finding that the 
veteran engaged in combat with the enemy or that his sole 
alleged stressor was combat related, the Board is unable to 
accept the occurrence of the claimed incidents on the basis 
of the veteran's assertions alone; rather, there must be 
objective evidence verifying the occurrence of the claimed 
stressors.

In this case, however, there is no such evidence to 
independently verify the occurrence of the claimed in-service 
stressful experiences, and no further development in this 
regard is warranted.

During his Board hearing testimony and in written statements, 
the veteran described several stressful experiences.  All but 
two are vague and/or do not include sufficient detail 
regarding names, dates, and locations, or were anecdotal and 
therefore not independently verifiable.  For example, the 
veteran described an incident during "boot camp" in which 
two soldiers were killed in a motor vehicle accident, but his 
description of the incident was vague and he did not provide 
names or dates (Hearing transcript, p. 5).  In another 
incident, the veteran described only getting shot at and 
"the guys on the truck open[ing] fire (p. 8).  The RO was 
not required to  attempt to independently verify the 
occurrence of these stressors.  See 38 C.F.R. § 
3.159(c)(2)(i) (2006) ("In the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative 
records").  See also VA Adjudication Manual, M-21, Part III, 
chapter 5, § 5.14 (c)(2)(a) (Nov. 18, 2004); M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006) 
(instructing VA in developing claims for service connection 
for PTSD to request specific details of the claimed in-
service stressors, including dates, places, and units of 
assignments).

With respect to the two potentially verifiable in-service 
stressful experiences, the veteran stated that between 
January and February 1968: (1) he saw five Australians 
soldiers whose throats had been cut by Vietcong soldiers as 
they slept, in an area known as Nui Dat; and 2) while on 
guard duty, he saw two Vietcong soldiers and requested 
permission to fire on them, but permission was denied, after 
which the Vietcong soldiers retreated.

The RO requested verification of these stressors from CURR.  
In its response, CURR indicated that, while Australian troops 
did participate in a security operation for Nui Dat and Ba 
Ria, it was unable to locate any documentation that 
specifically mentions an attack against Nut Dat between 
January and February 1968.  Moreover, while an Australian 
base camp at Fire Support Base Anderson was hit by mortar 
fire and endured a ground attack and sustained casualties in 
February 1968, CURR could not verify that any 53d signal 
battalion soldiers were at this location during these 
attacks.

Thus, based on the information provided by the veteran, the 
RO was unable to verify either of the potentially verifiable 
stressors.  The Board also notes that no further effort in 
this regard is warranted.

The Board also points out that the lay statements submitted 
by the veteran in support of the claim are insufficient to 
verify the occurrence of his alleged stressors.  For example, 
the May 2006 statement of the veteran's cousin, describing 
his behavior before and after returning home from service 
does not verify the occurrence of any claimed in-service 
event.

Absent credible evidence that a claimed in-service stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the claim must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, on these facts, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD has been 
received, to this extent only, the appeal is granted.

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


